ACCEPTED
                                                                                            14-15-00003-CV
                                                                              FOURTEENTH COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       1/20/2015 3:14:04 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                     CLERK

                              No. 14-15-00003-CV

                IN THE COURT OF APPEALS OF TEXAS      FILED IN
                                               14th COURT OF APPEALS
                      FOURTEENTH DISTRICT         HOUSTON, TEXAS
                                               1/20/2015 3:14:04 PM
                           HOUSTON
                                                                 CHRISTOPHER A. PRINE
                                                                        Clerk
                    IN RE: FH PARTNERS, LLC, Relator


      Petition for Writ of Mandamus from the 113th District Court
                    Trial Court Cause No. 2008-60397
               the Honorable Michael Landrum presiding


         __________________________________________________________________

GUS H. COMISKEY III’s RESPONSE TO RELATOR’S MOTION TO STAY
                    PROCEEDINGS IN TRIAL COURT
        __________________________________________________________________




                                         John H. McFarland
                                         Texas State Bar No. 00794270
                                         Direct Dial: 713.222.1114
                                         jmcfarland@jmmllp.com
                                         JOYCE, MCFARLAND + MCFARLAND LLP
                                         712 Main Street, Suite 1500
                                         Houston, Texas 77002
                                         Facsimile: 713.513.5577

                                          ATTORNEYS FOR REAL PARTY IN
                                          INTEREST GUS H. COMISKEY III
                                          A/K/A TREY COMISKEY
              RESPONSE TO RELATOR’S MOTION TO STAY
                  PROCEEDINGS IN TRIAL COURT

      Real Party in Interest Gus H. Comiskey III aka Trey Comiskey

requests that the Court deny the motion for stay filed by Relator FH

Partners, LLC. Rule 52.10 of the Texas Rules of Appellate Procedure

controls:

      (a) Motion for Temporary Relief; Certificate of Compliance. The
      relator may file a motion to stay any underlying proceedings or
      for any other temporary relief pending the court's action on the
      petition. The relator must notify or make a diligent effort to
      notify all parties by expedited means (such as by telephone or
      fax) that a motion for temporary relief has been or will be filed
      and must certify to the court that the relator has complied with
      this paragraph before temporary relief will be granted.

      (b) Grant of Temporary Relief. The court--on motion of any
      party or on its own initiative--may without notice grant any just
      relief pending the court's action on the petition. As a condition
      of granting temporary relief, the court may require a bond to
      protect the parties who will be affected by the relief. Unless
      vacated or modified, an order granting temporary relief is
      effective until the case is finally decided.

These sorts of motions are routinely granted. But FH’s petition for

mandamus addresses an order the trial court entered on September 29,

2014. FH waited over three months to challenge the order. Further, the trial

court set trial for March 30, 2015. A stay would necessarily delay trial of this

                                       2
almost seven year-old case. The Court should not permit FH to delay trial

by delaying its challenge to the trial court’s September 29, 2014 order.

      Further, Comiskey incorporates the arguments presented by their

response to the Amended Petition for Mandamus. The Court should deny

FH’s motion as moot.

                                  PRAYER

      WHEREFORE, Real Party in Interest Gus H. Comiskey III aka Trey

Comiskey request that the Court deny the motion for stay filed by Relator

FH Partners, LLC.

                                    Respectfully submitted,

                                    JOYCE, MCFARLAND + MCFARLAND LLP

                                          /s/ John H. McFarland
                                    John H. McFarland
                                    Texas State Bar No. 00794270
                                    Direct Dial: 713.222.1114
                                    jmcfarland@jmmllp.com
                                    712 Main Street, Suite 1500
                                    Houston, Texas 77002
                                    Telephone: 713.222.1112
                                    Facsimile: 713.513.5577

                                    ATTORNEYS FOR REAL PARTIES IN
                                    INTEREST GUS H. COMISKEY III
                                    A/K/A TREY COMISKEY
                                      3
                      CERTIFICATE OF SERVICE

     I certify that a true and correct copy of the foregoing document has
been forwarded in the manner indicated, as prescribed by the Texas Rules
of Appellate Procedure, on January 20, 2015, to:

     R. Scott Williams
     Law Offices of Scott Williams
     6150 Richmond Avenue, Suite 118
     Houston, Texas 77057
     Phone: 713.785.0000
     Fax: 713.785.0078
     Email: rswillatty@aol.com


                                       /s/ John H. McFarland
                                 John H. McFarland




                                   4